DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts et al [US 2020/0409863 A1].
	As to claim 1, Roberts et al teach a virtualization method for a device Memory Management Unit (MMU), comprising: 
multiplexing a client MMU as a first layer address translation: a client device page table translates a device virtual address into a client physical address [e.g., “As described above, where a GPU is shared between multiple VMs (e.g. there may be up to 8 VMs running on a CPU or there may be more than 8VMs running on a CPU), all communications between the operating systems running on the VMs and the GPU go via the hypervisor. … Dedicating one or more contexts to each VM (a technique known as ‘mediated pass-through’) still involves the CPU in scheduling the work for the GPU across the VMs” in paragraph 0019; “In contrast, in the system 50 of FIG. 1, the CPU G-
using an input/output memory management unit IOMMU to construct a second layer address translation: the IOMMU translates the client physical address into a host physical address through an input/output(IO) page table of a corresponding device in the IOMMU; when the device owner is switched, the second layer address translation is dynamically switched accordingly [e.g., “In contrast, in the system 50 of FIG. 1, the CPU G-MMU 118 translates virtual addresses generated by the VMs to (and from) guest physical addresses (hence the name guest MMU) and these guest physical addresses are then converted to actual physical addresses by the CPU R-MMU 120 (hence the name root MMU) which is under the control of the hypervisor” in paragraph 0023; “During the initialization phase 202, which may be performed on system set-up or when a new VM is provisioned, the hypervisor allocates memory (e.g. from memory 124 and/or GPU registers 114) to a VM and also allocates an identifier (the OS_ID) to the VM (block 206).  …  The hypervisor also sets up the translation tables (also referred to as ‘page tables’) within the R-MMUs 120, 122 (block 208) where the translations between a guest physical address and a real physical address are dependent upon on the OS_ID and so the translation tables may be indexed or selected by a R-MMU 120, 122 according to the OS_ID.  Having allocated the memory and OS_ID (in block 206) and set up the R-MMUs (in block 208), the VMs can be loaded (block 25) and can start to execute (block 212)” in paragraph 0030]; and
causing, by decentralizing address spaces of various engines in the device, the address spaces of the various engines in the device not to overlap with each other, and 
As to claim 2, Roberts et al teach wherein the second layer address translation is transparent to a client [e.g., “In this way, each VM sees the same set of registers in the same location (i.e. the virtual addresses of these registers may be the same and these may be mapped to the same guest physical addresses by the CPU G-MMU), but cannot see registers in pages mapped to other VMs by the R-MMUs” in paragraph 0032].
As to claim 3, Roberts et al teach wherein the client physical address output by the first layer address translation is allowed to exceed an actual physical space size [e.g., “This granularity may be selected to match the granularity of the R-MMUs.  It will be appreciated that these addresses do not overlap RAM and hence these 64 kB regions do not actually consume memory (just space in the physical address map)” in paragraph 0026; “Although the mapping from a virtual address to a guest physical address by the CPU G-MMU 118 is managed by the operating system running on a VM; 
As to claim 6, Roberts et al teach wherein the decentralizing address spaces of various engines in the device is implemented by: expanding or limiting the address space of various engines by turning on or off one or more bits of each engine input/output page table entry within the device [e.g., “The OS_IDs may each comprise m bits and in various examples, the OS_IDs each comprise 3 bits (m=3), enabling each OS_ID to identify one of a maximum of 8 VMs (although as described below, in various examples one of the OS_IDs is allocated to the hypervisor).  The hypervisor also sets up the translation tables (also referred to as ‘page tables’) within the R-MMUs 120, 122 (block 208) where the translations between a guest physical address and a real physical address are dependent upon on the OS_ID and so the translation tables may be indexed or selected by a R-MMU 120, 122 according to the OS_ID.  Having allocated the memory and OS_ID (in block 206) and set up the R-MMUs (in block 208), the VMs can be loaded (block 25) and can start to execute (block 212)” in paragraph 0030].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al [US 2020/0409863 A1] in view of Shalev et al [US 2020/0012610 A1].
	As to claim 4, though Roberts et al teach wherein the input/output page table of the corresponding device in the IOMMU is multiplexed by employing a strategy; specifically, the strategy comprises: when a client is started up, constructing an input/output page table candidate for the client, the input/output page table candidate is the mapping of the client physical address to the host physical address; and when the device is assigned to a privileged client, dynamically switching the input/output page table corresponding to the privileged client in the input/output page table candidate [e.g., “During the initialization phase 202, which may be performed on system set-up or when a new VM is provisioned, the hypervisor allocates memory (e.g. from memory 124 and/or GPU registers 114) to a VM and also allocates an identifier (the OS_ID) to the VM (block 206).  …  The hypervisor also sets up the translation tables (also referred to as ‘page tables’) within the R-MMUs 120, 122 (block 208) where the translations between a guest physical address and a real physical address are dependent upon on the OS_ID and so the translation tables may be indexed or selected by a R-MMU 120, 122 according to the OS_ID.  Having allocated the memory and OS_ID (in block 206) and set up the R-MMUs (in block 208), the VMs can be loaded (block 25) and can start to execute (block 212)” in paragraph 0030], Roberts et al do not explicitly teach, however Shalev et al teach the strategy is a time division strategy [e.g., “In some examples, the application cores write to a virtual memory address in order to send data, which in turn is translated to a physical address in the shared memory 340.  The message selection circuit 330, in turn, can detect data from the application cores by 
As to claim 5, the combination of Roberts et al and Shalev et al teaches wherein in the process of dynamically switching only a root pointer in a context entry of IOMMU remapping component needs to be replaced [e.g., “The OS_IDs are used by the R-MMUs 120, 122 to select the appropriate pages (block 216) and this controls which parts of the memory each VM can access (e.g. can read from and/or write to).  In this way, each VM sees the same set of registers in the same location (i.e. the virtual addresses of these registers may be the same and these may be mapped to the same guest physical addresses by the CPU G-MMU), but cannot see registers in pages mapped to other VMs by the R-MMUs” in paragraph 0032 of Roberts et al].
As to claim 7, the combination of Roberts et al and Shalev et al teaches refreshing an Input/output Translation Lookaside Buffer (IOTLB) of the device by employing Page-Selective-within-Domain Invalidation strategy; and page-Selective-within-Domain Invalidation strategy refers to: assigning a special Domain Id to the device, wherein, only IOTLB entry in the memory space covered by all clients in Domain .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        3/24/2021